Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 1 of 63 PageID #: 3088




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                 )
Align Technology, Inc.,                          )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )
                                                 )
3Shape A/S and 3Shape Inc.,                      )
                                                 )
               Defendant.                        )
                                                 )
AND                                              )    C.A. No. 1:17-cv-01648-LPS
                                                 )
3Shape A/S, 3Shape Trios A/S, and 3Shape         )
Inc.,                                            )
                                                 )    38%/,&9(56,21),/('
               Counterclaim Plaintiffs,          )    6(37(0%(5
                                                 )
v.                                               )
                                                 )
Align Technology, Inc.,                          )
                                                 )
               Counterclaim Defendant            )

  ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS 3SHAPE A/S AND
3SHAPE, INC. AND COUNTERCLAIMS OF COUNTERCLAIM PLAINTIFFS 3SHAPE
  A/S, 3SHAPE TRIOS A/S, AND 3SHAPE INC. TO ALIGN TECHNOLOGY INC.’S
                      FIRST AMENDED COMPLAINT


       Defendants 3Shape A/S and 3Shape, Inc. (collectively “Defendants”), hereby answer

Plaintiff Align Technology, Inc.’s (“Align” or “Plaintiff”) First Amended Complaint and present

their affirmative defenses, and Counterclaim Plaintiffs 3Shape A/S, 3Shape Trios A/S, and

3Shape Inc. (collectively “3Shape”) hereby present their counterclaims. 3Shape denies all

allegations in Align’s Complaint unless expressly admitted. Any admissions herein are for

purposes of this matter only. 3Shape reserves the right to take further positions and raise
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 2 of 63 PageID #: 3089




additional defenses that may become apparent as a result of additional information discovered

subsequent to filing this Answer.

                                         THE PARTIES

         1. Align is a Delaware corporation incorporated in April 1997, with its principal
  place of business in San Jose, California.

ANSWER: Denied, except Defendants admit upon information and belief that Align is a

Delaware Corporation with its principal place of business in San Jose, California.

          2. On information and belief, 3Shape A/S (“3Shape A/S”) is a Danish corporation
  with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

ANSWER: Defendants admit that 3Shape A/S is a Danish corporation with principal place of

business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

          3. On information and belief, 3Shape Inc. (“3Shape US”) is a Delaware corporation
  with a principal place of business at 10 Independence Boulevard, Suite 150, Warren, New
  Jersey 07059.

ANSWER: Defendants admit that 3Shape Inc. is a Delaware corporation with a principal place

of business at 10 Independence Boulevard, Suite 150, Warren, New Jersey 07059.

         4.    On information and belief, 3Shape US is a wholly owned subsidiary of 3Shape
  A/S.

ANSWER: Denied.

          5. Defendants make, use, sell, and offer for sale in the United States and/or import
  into the United States the TRIOS and TRIOS 3 scanners and software products that embody
  systems and/or methods for intraoral scanning for dental applications.

ANSWER: Denied.

                                JURISDICTION AND VENUE

         6. This lawsuit is an action for patent infringement arising under the patent laws of
  the United States, Title 35 of the United States Code.

ANSWER: This paragraph contains legal conclusions to which no response is required. To the

extent any response is required, Defendants admit that Plaintiff purports to bring this action



                                                -2-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 3 of 63 PageID #: 3090




under the patent laws of the United States, pursuant to Title 35 of the United States Code. To the

extent there are any remaining allegations in paragraph 6 not addressed by the foregoing,

Defendants deny them.

         7. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
  §§ 1331 and 1338(a).

ANSWER: This paragraph contains legal conclusions to which no response is required. To the

extent any response is required, Defendants admit that this Court has subject matter jurisdiction

over actions arising under 28 U.S.C. §§ 1331 and 1338, but deny that Plaintiff is entitled to any

relief thereunder, and deny all remaining allegations in paragraph 7.

         8. This Court has personal jurisdiction over Defendants in that they have, directly or
  through agents and/or intermediaries, committed acts within Delaware giving rise to this action
  and/or have established minimum contacts with Delaware such that the exercise of jurisdiction
  would not offend traditional notions of fair play and justice.

ANSWER: This paragraph contains legal conclusions to which no response is required. To the

extent any response is required, Defendants are not contesting jurisdiction or venue in the United

States District Court for the District of Delaware for the limited purpose of this civil action only,

as to the currently named Defendants only. To the extent there are any remaining allegations in

paragraph 8 not addressed by the foregoing, Defendants deny them.

           9. On information and belief, Defendants regularly conduct business in Delaware,
  and purposefully avail themselves of the privileges of conducting business in Delaware. In
  particular, on information and belief, Defendants, directly and/or through their agents and/or
  intermediaries, make, use, import, offer for sale, sell, and/or advertise their products and
  affiliated services in Delaware. Defendants have placed, and continue to place, infringing
  products into the stream of commerce, via an established distribution channel, with the
  knowledge and/or understanding that such products are sold in the United States including in
  Delaware and specifically including this District.

ANSWER: Denied.

          10. On information and belief, Defendants have derived substantial revenue from
  their infringing activity occurring with the State of Delaware and within this District and/or
  should reasonably expect their actions to have consequences in Delaware. In addition,
  Defendants have, and continue to, knowingly induce infringement within this District by


                                                 -3-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 4 of 63 PageID #: 3091




  advertising, marketing, offering for sale and/or selling devices containing infringing
  functionality within this District to at least resellers, distributors, customers, dentists,
  orthodontists, dental and orthodontic labs, and/or other end users, and by providing
  instructions, user manuals, advertising and/or marketing materials which facilitate, direct or
  encourage the use of infringing functionality with knowledge thereof.

ANSWER: Denied.

         11. Defendants have committed patent infringement in Delaware that has led to
  foreseeable harm and injury to Align, a Delaware corporation.

ANSWER: Denied.

          12. Additionally, 3Shape A/S is subject to jurisdiction in the United Sates, and
  specifically in Delaware, pursuant to FED. R. CIV. P. 4(k)(2). 3Shape A/S has contacts with the
  United States that include, inter alia, advertising, offering to sell, and/or selling its products
  and software throughout the United Sates, including Delaware and this District.

ANSWER: This paragraph contains legal conclusions to which no response is required. To the

extend any response is required, 3Shape A/S is not contesting jurisdiction or venue in the United

States District Court for the District of Delaware for the limited purpose of this civil action only.

To the extent there are any remaining allegations in paragraph 12 not addressed by the foregoing,

Defendants deny them.

          13. This Court also has personal jurisdiction over 3Shape US because 3Shape US is a
  Delaware corporation and thus resides within, and has consented to, personal jurisdiction
  within this District.

ANSWER: This paragraph contains legal conclusions to which no response is required. To the

extent any response is required, 3Shape US is not contesting jurisdiction or venue in the United

States District Court for the District of Delaware for the limited purpose of this civil action only.

To the extent there are any remaining allegations in paragraph 13 not addressed by the foregoing,

Defendants deny them.

          14. The Court further has personal jurisdiction over 3Shape US because 3Shape US
  has committed, or aided, abetted, contributed, and/or participated in the commission of tortious
  acts of patent infringement that have led to foreseeable harm and injury to Align, which is a
  corporation organized and existing under the laws of the State of Delaware. Likewise, 3Shape
  A/S, alone and/or in concert with 3Shape US or others, has committed, or aided, abetted,


                                                 -4-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 5 of 63 PageID #: 3092




  contributed, and/or participated in the commission of tortious acts of patent infringement that
  have led to foreseeable harm and injury to Align.

ANSWER: Denied.

         15. Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).

ANSWER: This paragraph contains legal conclusions to which no response is required. To the

extent any response is required, 3Shape US is not contesting venue in the United States District

Court for the District of Delaware for the limited purpose of this civil action only. To the extent

there are any remaining allegations in paragraph 15 not addressed by the foregoing, Defendants

deny them.

                                   THE PATENTS-IN-SUIT

         16. On August 15, 2006, the U.S. Patent and Trademark Office duly and lawfully
  issued U.S. Patent No. 7,092,107 (“the ‘107 patent”), entitled “Method and Apparatus for
  Imaging Three-Dimensional Structure,” naming Noam Babayoff and Isaia Glaser-Inbari as the
  inventors. Align is the owner by assignment of all right, title and interest in the ‘107 patent
  and has exclusive right to bring suit to enforce the patent. Evidence of such assignment has
  been recorded with the U.S. Patent and Trademark Office at Reel/Frame 034482/0410. A true
  and correct copy of the ‘107 patent is attached hereto as Exhibit 1.

ANSWER: Defendants admit U.S. Patent No. 7,092,107 (“the ’107 patent”) states that it issued

on August 15, 2006. The ’107 patent is entitled “Method and Apparatus for Imaging Three-

Dimensional Structure” and names Noam Babayoff and Isaia Glaser-Inbari as inventors. To the

extent there are any remaining allegations in paragraph 16 not addressed by the foregoing,

Defendants deny them.

           17. On June 18, 2019, the Patent Trial and Appeal Board issued its decision denying
  institution of 3Shape’s petition for inter partes review of the ‘107 patent, Case IPR2019-
  00149. The Board held that 3Shape had not demonstrated a reasonable likelihood of prevailing
  on its challenge to claims 1-17 of the ‘107 patent.

ANSWER: This paragraph contains legal conclusions to which no response is required.

Defendants admit that on June 18, 2019, the Patent Trial and Appeal Board issued a decision

denying institution of 3Shape’s petition for inter partes review of the ’107 patent. To the extent


                                                -5-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 6 of 63 PageID #: 3093




there are any remaining allegations in paragraph 17 to which a response is required that are not

addressed by the foregoing, Defendants deny them.

         18. On April 11, 2017, the U.S. Patent and Trademark Office duly and lawfully
 issued U.S. Patent No. 9,615,901 (“the ‘901 patent”), entitled “Method and Apparatus for
 Imaging Three-Dimensional Structure,” naming Noam Babayoff and Isaia Glaser-Inbari as the
 inventors. Align is the owner of all right, title and interest in the ‘901 patent and has exclusive
 right to bring suit to enforce the patent. A true and correct copy of the ‘901 patent is attached
 hereto as Exhibit 2.

ANSWER: Defendants admit U.S. Patent No. 9,615,901 (“the ’901 patent”) states that it issued

on April 11, 2017. The ’901 patent is entitled “Method and Apparatus for Imaging Three-

Dimensional Structure” and names Noam Babayoff and Isaia Glaser-Inbari as inventors. To the

extent there are any remaining allegations in paragraph 18 not addressed by the foregoing,

Defendants deny them.

        19. On July 16, 2020, the Patent Trial and Appeal Board issued its Final Written
 Decision on 3Shape’s petition for inter partes review of the ‘901 patent, Case IPR2019-00152.
 The Board upheld the patentability of all challenged claims of the ‘901 patent except for claims
 15 and 20.

ANSWER: This paragraph contains legal conclusions to which no response is required.

Defendants admit that on July 16, 2020, the Patent Trial and Appeal Board issued its Final

Written Decision on 3Shape’s petition for inter partes review of the ’901 patent. To the extent

there are any remaining allegations in paragraph 19 to which a response is required that are not

addressed by the foregoing, Defendants deny them.

        20. On January 28, 2014, the U.S. Patent and Trademark Office duly and lawfully
 issued U.S. Patent No. 8,638,448 (“the ‘448 patent”), entitled “Method and Apparatus for
 Imaging Three-Dimensional Structure,” naming Noam Babayoff and Isaia Glaser-Inbari as the
 inventors. Align is the owner by assignment of all right, title and interest in the ‘448 patent
 and has exclusive right to bring suit to enforce the patent. Evidence of such assignment has
 been recorded with the U.S. Patent and Trademark Office at Reel/Frame 034482/0410. A true
 and correct copy of the ‘448 patent is attached hereto as Exhibit 3.

ANSWER: Defendants admit U.S. Patent No. 8,638,448 (“the ’448 patent”) states that it issued

on January 28, 2014. The ’448 patent is entitled “Method and Apparatus for Imaging Three-


                                                -6-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 7 of 63 PageID #: 3094




Dimensional Structure” and names Noam Babayoff and Isaia Glaser-Inbari as inventors. To the

extent there are any remaining allegations in paragraph 20 not addressed by the foregoing,

Defendants deny them.

         21. On July 16, 2020, the Patent Trial and Appeal Board issued its Final Written
  Decision on 3Shape’s petition for inter partes review of the ‘448 patent, Case IPR2019-00151.
  The Board upheld the patentability of all challenged claims of the ‘448 patent.

ANSWER: This paragraph contains a legal conclusion to which no response is required.

Defendants admit that on July 16, 2020, the Patent Trial and Appeal Board issued its Final

Written Decision on 3Shape’s petition for inter partes review of the ’448 patent. The Final

Written Decision on 3Shape’s petition for inter partes review of the ’448 patent is a writing that

speaks for itself. To the extent there are any characterizations of this Final Written Decision

contained within paragraph 21 that are inconsistent with the writing, Defendants deny them. To

the extent there are any remaining allegations in paragraph 21 to which a response is required

that are not addressed by the foregoing, Defendants deny them.

         22. On January 28, 2014, the U.S. Patent and Trademark Office duly and lawfully
  issued U.S. Patent No. 8,638,447 (“the ‘447 patent”), entitled “Method and Apparatus for
  Imaging Three-Dimensional Structure,” naming Noam Babayoff and Isaia Glaser-Inbari as the
  inventors. Align is the owner by assignment of all right, title and interest in the ‘447 patent
  and has exclusive right to bring suit to enforce the patent. Evidence of such assignment has
  been recorded with the U.S. Patent and Trademark Office at Reel/Frame 034482/0410. A true
  and correct copy of the ‘447 patent is attached hereto as Exhibit 4.

ANSWER: Defendants admit U.S. Patent No. 8,638,447 (“the ’447 patent”) states that it issued

on January 28, 2014. The ’447 patent is entitled “Method and Apparatus for Imaging Three-

Dimensional Structure” and names Noam Babayoff and Isaia Glaser-Inbari as inventors. To the

extent there are any remaining allegations in paragraph 22 not addressed by the foregoing,

Defendants deny them.

         23. On June 17, 2020, the Patent Trial and Appeal Board issued its Final Written
  Decision on 3Shape’s petition for inter partes review of the ‘447 patent, Case IPR2019-00150.
  The Board upheld the patentability of all challenged claims of the ‘447 patent.


                                                -7-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 8 of 63 PageID #: 3095




ANSWER: This paragraph contains legal conclusions to which no response is required.

Defendants admit that on June 17, 2020, the Patent Trial and Appeal Board issued its Final

Written Decision on 3Shape’s petition for inter partes review of the ’447 patent. The Final

Written Decision on 3Shape’s petition for inter partes review of the ’447 patent is a writing that

speaks for itself. To the extent there are any characterizations of this Final Written Decision

contained within paragraph 23 that are inconsistent with the writing, Defendants deny them. To

the extent there are any remaining allegations in paragraph 23 to which a response is required

that are not addressed by the foregoing, Defendants deny them.

          24. On January 18, 2005, the U.S. Patent and Trademark Office duly and lawfully
  issued U.S. Patent No. 6,845,175 (“the ‘175 patent”), entitled “Dental Image Processing
  Method and System,” naming Avi Kopelman and Eldad Taub as the inventors. Align is the
  owner by assignment of all right, title and interest in the ‘175 patent and has exclusive right to
  bring suit to enforce the patent. Evidence of such assignment has been recorded with the U.S.
  Patent and Trademark Office at Reel/Frame 034482/0201. A true and correct copy of the ‘175
  patent is attached hereto as Exhibit 5.

ANSWER: Defendants admit U.S. Patent No. 6,845,175 (“the ’175 patent”) states that it issued

on January 18, 2005. The ’175 patent is entitled “Dental Image Processing Method and System”

and names Avi Kopelman and Eldad Taub as inventors. To the extent there are any remaining

allegations in paragraph 24 not addressed by the foregoing, Defendants deny them.

                                        BACKGROUND

          25. Align is a global medical device company with industry leading innovative
  products such as iTero intraoral scanners and OrthoCAD software that help dental and
  orthodontic professionals deliver effective, cutting-edge dental and orthodontic options to their
  patients.

ANSWER: Denied, except Defendants admit that Align is a global medical device company

that sells iTero and OrthoCAD software in the United States.

         26. Align’s iTero intraoral scanners scan and provide, in conjunction with Align’s
  OrthoCAD software, 3D imaging of an intraoral surface, such as the teeth and gums, without
  drying and powdering the intraoral surface, resulting in a digital impression. Align’s iTero



                                                -8-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 9 of 63 PageID #: 3096




  intraoral scanners and the software that works in conjunction with the scanner thus eliminate
  the need for traditional teeth impressions typically taken with an elastomeric or other material.

ANSWER: Denied, except Defendants admit that Align iTero scanners provide 3D scanning

capabilities allowing for digital impressions of a patient’s full mouth for orthodontic treatment.

          27. The digital impression captured by Align’s iTero intraoral scanners, when teamed
  with Align’s OrthoCAD software, can be used in a variety of dental and orthodontic
  applications, such as, for example, modeling the occlusion between the patient’s teeth and
  processing images that are capable of describing relationships between the various parts of the
  skeletal, dental and soft tissue elements of the cranofacial complex.

ANSWER: Denied, except Defendants admit that Align iTero scanners provide 3D scanning

capabilities allowing for digital impressions of a patient’s full mouth for orthodontic treatment.

          28. Align’s iTero intraoral scanner and OrthoCAD digital software constitute a
  proprietary system and method for treating, among other things, malocclusion, misalignment,
  and/or chipped or missing teeth. Align’s high precision, high speed intraoral scanner and
  related software allow for the creation of a variety of orthodontic and dental devices including,
  but not limited to, crowns, bridges, bracket templates, aligners and implants. Each dental
  device is custom-manufactured for each patient using computer-aided design techniques and
  sophisticated computer graphic interfaces to communicate with the patient’s dental or
  orthodontic professional in the planning and implementation of the customized treatment
  program.

ANSWER: Denied, except Defendants admit that Align’s iTero scanners are promoted as

assisting clinicians and technicians in the treatment of dental disorders and orthodontia.

          29. Align’s iTero intraoral scanner and OrthoCAD software, developed by Align over
  many years and at great expense and effort, represents a breakthrough in the manufacturing
  principle of “mass customization” and a vast improvement over conventional methods for
  treating, among other things, chipped or missing teeth, misalignment of teeth, and
  malocclusion. Additionally, the iTero intraoral scanner and OrthoCAD software provide a
  “chair-side” platform for live viewing of the digital impression as it is being built on the
  display screen during scanning, for accessing valuable digital diagnosis and treatment tools,
  and for enhancing accuracy of records, treatment efficiency, and the overall patient experience.
  The innovations embodied in Align’s iTero intraoral scanner and OrthoCAD software are
  protected by numerous United States and foreign patents.

ANSWER: Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of paragraph 29, and therefore deny the same.




                                                -9-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 10 of 63 PageID #: 3097




         30. On information and belief, defendant 3Shape designs, develops, manufactures,
 and markets the TRIOS and TRIOS 3 scanners, as well as the related Dental System software
 products that include software modules including, but not limited to, the Implant Studio, Ortho
 System, Ortho Analyzer, Ortho Planner, Appliance Designer and Ortho Control Patent
 (hereinafter “Dental System software products”). Moreover, 3Shape is involved in the sale of
 and/or importation into the United States of intraoral scanners, digital models, and digital data
 and Dental System software products for dental and orthodontic applications including, but not
 limited to, crowns, bridges, bracket templates, aligners and implants. 3Shape’s intraoral
 scanners, digital and physical models generated from digital data using 3Shape software, and
 3Shape’s software products for dental and orthodontic applications described above embody
 and/or use the patented apparatuses, systems, and methods at issue.

ANSWER: Denied.

        31. 3Shape’s TRIOS and TRIOS 3 scanners, as well as 3Shape’s related Dental
 System software products, directly compete with the Align’s iTero scanners and OrthoCad
 software. On information and belief, 3Shape developed, made, and sold its intraoral scanners
 and software with the intent to directly compete with Align’s intraoral scanners and software.
 Before introducing its products, 3Shape was aware of the structure, design and operation of
 Align’s patented intraoral scanners and software, including but not limited to intraoral scanners
 and software developed by Cadent Holdings, Inc. (“Cadent”), which Align acquired on April
 29, 2011. Moreover, 3Shape has previously entered into agreements with Align that provided
 3Shape with significant access to Align’s patented technologies.

ANSWER: Denied that TRIOS and TRIOS 3 are products of 3Shape A/S and 3Shape US and

therefore deny the allegations of paragraph 31, except admit that the TRIOS and iTero scanners

compete against each other in the Market for Scanners for Orthodontic Treatment.

         32. On information and belief, 3Shape developed, made, and sold its infringing
 TRIOS and TRIOS 3 scanners and related infringing Dental System software products despite
 having knowledge of the Align patents at issue (i) based, at a minimum, on its knowledge of
 the Align intraoral scanners and software being covered by numerous patents including the
 patents at issue through its prior business dealings with Align, including those with Cadent,
 whereby 3Shape acquired specific and detailed knowledge from Align regarding the structure,
 function, operation and commercial benefits of the Align products and the patent protection
 afforded to certain structures, functions and operations of the patented Align technology; (ii)
 by virtue of 3Shape’s patent prosecution activities wherein Align’s patents at issue and/or
 family members were cited as prior art, including but not limited to U.S. Patent Nos.
 7,092,107, 9,615,901, 8,638,448, 8,638,447, 6,845,175, or related family members; and/or (iii)
 by virtue of 3Shape’s U.S. Food and Drug Administration Section 510(k) premarket
 notification of intent to market the accused products, which identifies 3Shape’s accused
 products as substantially equivalent to Align’s patent-practicing products (see, e.g., Exhibit 6).

ANSWER: Denied.



                                               -10-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 11 of 63 PageID #: 3098




                  COUNT ONE - INFRINGEMENT OF THE ‘107 PATENT

          33. Align incorporates by reference its allegations in Paragraphs 1-32 as if fully
  restated in this paragraph.

ANSWER: Defendants restate and reincorporate their response to paragraphs 1-32 as if fully set

forth herein.

          34. On information and belief, 3Shape has been and is now directly and/or indirectly
  infringing, literally and/or under the doctrine of equivalents, the ‘107 patent by making, using,
  selling, and/or offering for sale in the United States, and/or importing into the United States,
  products covered by one or more of the claims of the ‘107 patent, including the TRIOS and
  TRIOS 3 scanners, as well as the related Dental System software products.

ANSWER: Denied.

          35. The ‘107 patent is generally directed to determining and imaging three-
  dimensional structures. Claim 1 of the ‘107 patent recites a method for determining surface
  topology of a portion of a three-dimensional structure, comprising: providing an array of
  incident light beams propagating in an optical path leading through a focusing optics and
  through a probing face; the focusing optics defining one or more focal planes forward said
  probing face in a position changeable by said optics, each light beam having its focus on one of
  said one or more focal plane; the beams generating a plurality of illuminated spots on the
  structure; detecting intensity of returned light beams propagating from each of these spots
  along an optical path opposite to that of the incident light; repeating steps (a) and (b) a plurality
  of times, each time changing position of the focal plane relative to the structure; for each of the
  illuminated spots, determining a spot-specific position, being the position of the respective
  focal plane yielding a maximum measured intensity of a respective returned light beam; and
  generating data representative of the topology of said portion.

ANSWER: Denied.

          36. Upon information and belief, 3Shape’s TRIOS and TRIOS 3 scanners, as well as
  the related Dental System software products, infringe at least claim 1 of the ‘107 patent. For
  example, 3Shape’s TRIOS and TRIOS 3 scanners, used with the related Dental System
  software products, provide an array of incident light beams propagating in an optical path
  leading through a focusing optics and through a probing face; the focusing optics define one or
  more focal planes forward said probing face in a position changeable by said optics, each light
  beam has its focus on one of said one or more focal plane; the beams generate a plurality of
  illuminated spots on the structure; detect intensity of returned light beams propagating from
  each of these spots along an optical path opposite to that of the incident light; repeat steps (a)
  and (b) a plurality of times, each time changing position of the focal plane relative to the
  structure; for each of the illuminated spots, determine a spot-specific position, being the
  position of the respective focal plane yielding a maximum measured intensity of a respective
  returned light beam; and generate data representative of the topology of said portion, as shown,
  for example, in the demonstration video, TRIOS brochure, and press release below.


                                                 -11-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 12 of 63 PageID #: 3099




(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:

http://www.3shape.eom/products/trios/intraoral-scanners#myModal) (the specific version of the
video screenshotted above may no longer be available on 3Shape’s website.))




                                             -12-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 13 of 63 PageID #: 3100




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure; 3Shape Orthodontics Lab
Brochure (3Shape website, available at: http://www.3shape.com/en/products/orthodontic-
system/intraoral-scanner-orthodontics-software - myModal).)

(Id.)




(Id.)




(Id.)




                                           -13-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 14 of 63 PageID #: 3101




(See, e.g., 3Shape TRIOS® Knowledge Center (3Shape website, available at:
https://www.3shape.com/en/news/2015/why-your-patients-love-digital-technology).)

ANSWER: Denied.

        37. 3Shape possesses knowledge of and is aware of the ‘107 patent by virtue of, at a
 minimum, filing this Complaint and, on information and belief, had prior knowledge of the
 ‘107 patent by virtue of the prior business dealings between 3Shape and Align and other facts
 described above.

ANSWER: Denied.

        38. 3Shape also has been and is now actively inducing infringement of one or more
 claims of the ‘107 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.

         39. On information and belief, 3Shape A/S alone and/or acting in concert with,
 directing and/or authorizing 3Shape US to make, use, sell, or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.
 On information and belief, 3Shape A/S induces 3Shape US to infringe.

ANSWER: Denied.

         40. On information and belief, 3Shape US alone and/or acting in concert with,
 directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.

ANSWER: Denied.

         41. 3Shape has intended, and continues to intend to induce infringement of the ‘107
 patent by others and has knowledge, with specific intent, that the inducing acts would cause
 infringement or has been willfully blind to the possibility that its inducing acts would cause the
 infringing acts. For example, 3Shape is aware that the features claimed in the ‘107 patent are
 features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are


                                               -14-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 15 of 63 PageID #: 3102




 features used by others that purchase TRIOS, TRIOS 3, and/or related Dental System software
 products and, therefore, that purchasers and end users will infringe the ‘107 patent by using the
 TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape actively induces
 infringement of the ‘107 patent with knowledge and the specific intent to encourage that
 infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the related Dental
 System software products and providing promotional materials, marketing materials, training
 materials, instructions, product manuals, user guides, and technical information (including but
 not limited to the demonstration video, brochure, and press release described in this Count of
 the Complaint) to others including, but not limited to, resellers, distributors, customers,
 dentists, orthodontists, dental and orthodontic labs, and/or other end users of the TRIOS,
 TRIOS 3, and/or the related Dental System software products. Those third parties directly
 infringe the ‘107 patent by making, using, selling, offering for sale, and/or importing the
 TRIOS, TRIOS 3, and/or the related Dental System software products.

ANSWER: Denied.

        42. 3Shape also has been and is now contributing to the infringement of one or more
 claims of the ‘107 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.

         43. 3Shape has actively, knowingly, and intentionally contributed and continues to
 actively, knowingly, and intentionally contribute to the infringement of the ‘107 patent by
 having sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3,
 and/or the related Dental System software products within in the United States and/or by
 importing the TRIOS, TRIOS 3, and/or the related Dental System software products into the
 United States, with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or
 the related Dental System software products is especially made and/or especially adapted for
 use in infringement of the ‘107 patent. 3Shape has contributed to the infringement by others
 with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related
 Dental System software products is a material part of the patented invention, and with
 knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental
 System software products is not a staple article of commerce suitable for substantial non-
 infringing use, and with knowledge that others including, but not limited to, resellers,
 distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end
 users of the TRIOS, TRIOS 3, and/or the related Dental System software products, infringe
 and will continue to infringe the ‘107 patent because, due to their specific designs, the accused
 products and components thereof do not have any substantial non-infringing uses. 3Shape has
 such knowledge at least because the claimed features of the ‘107 patent are used by others
 including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental
 and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental
 System software products.

ANSWER: Denied.

        44. On information and belief, 3Shape knew or should have known of the ‘107 patent
 and has acted, and continues to act, in an egregious and wanton manner by infringing ‘107


                                               -15-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 16 of 63 PageID #: 3103




  patent. On information and belief, 3Shape’s infringement of the ‘107 patent has been and
  continues to be willful and deliberate. The market for intraoral scanners and related dental and
  orthodontic software products is small and contains a limited number of competitors, with
  Align being a known pioneer with whom 3Shape has great familiarity. The companies have
  worked together in the past and 3Shape has had ample access to Align’s technology. Upon
  information and belief, 3Shape knowingly developed and sold its competitive knockoff
  products in an infringing manner that was known to 3Shape or was so obvious that 3Shape
  should have known about this infringement.

ANSWER: Denied.

           45. On information and belief, despite knowing that its actions constituted
  infringement of the ‘107 patent and/or despite knowing that that there was a high likelihood
  that its actions constituted infringement of the patent, 3Shape nevertheless continued its
  infringing actions, and continues to make, use and sell its infringing products.

ANSWER: Denied.

         46. 3Shape’s acts of infringement have injured and damaged Align.

ANSWER: Denied.

                 COUNT TWO - INFRINGEMENT OF THE ‘901 PATENT

          47. Align incorporates by reference its allegations in Paragraphs 1-46 as if fully
  restated in this paragraph.

ANSWER: Defendants restate and reincorporate their response to paragraphs 1-46 as if fully set

forth herein.

          48. On information and belief, 3Shape has been and is now directly and/or indirectly
  infringing, literally and/or under the doctrine of equivalents, the ‘901 patent by making, using,
  selling, and/or offering for sale in the United States, and/or importing into the United States,
  products covered by one or more of the claims of the ‘901 patent, including the TRIOS and
  TRIOS 3, as well as the related Dental System software products.

ANSWER: Denied.

          49. The ‘901 patent is generally directed to determining and imaging three-
  dimensional structures. Claim 1 of the ‘901 patent recites an apparatus for determining surface
  topology of a portion of a three-dimensional structure, the apparatus comprising: a probing
  member; an illumination unit configured to generate a plurality of incident light beams; an
  optical system configured to focus the plurality of incident light beams to a focal plane external
  to the probing member so as to illuminate the portion of the three-dimensional structure; a
  detector unit configured to measure a characteristic of a plurality of returned light beams
  generated from illuminating the portion of the three-dimensional structure with the plurality of


                                               -16-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 17 of 63 PageID #: 3104




 incident light beams; and a processor coupled to the detector unit and configured to determine
 a surface topology of the portion of the three-dimensional structure based at least in part on the
 measured characteristic of the plurality of returned light beams.

ANSWER: Denied.

         50. 3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,
 infringe at least claim 1 of the ‘901 patent. For example, 3Shape’s TRIOS and TRIOS 3, used
 with the related Dental System software products, have a probing member; an illumination unit
 configured to generate a plurality of incident light beams; an optical system configured to
 focus the plurality of incident light beams to a focal plane external to the probing member so as
 to illuminate the portion of the three-dimensional structure; a detector unit configured to
 measure a characteristic of a plurality of returned light beams generated from illuminating the
 portion of the three-dimensional structure with the plurality of incident light beams; and a
 processor coupled to the detector unit and configured to determine a surface topology of the
 portion of the threedimensional structure based at least in part on the measured characteristic of
 the plurality of returned light beams, as shown, for example, in the demonstration video,
 TRIOS brochure, and press release below.




(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:
http://www.3shape.eom/products/trios/intraoral-scanners#myModal) (the specific version of the
video screenshotted above may no longer be available on 3Shape’s website.).)




                                               -17-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 18 of 63 PageID #: 3105




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure (3Shape website, available at:
http://www.3shape.com/en/products/orthodontic-system/intraoral-scanner-orthodontics-software
- myModal).)




(Id.)




                                            -18-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 19 of 63 PageID #: 3106




(Id.)




(See, e.g., 3Shape TRIOS® Knowledge Center (3Shape website, available at:
https://www.3shape.com/en/news/2015/why-your-patients-love-digital-technology).)

ANSWER: Denied.

         51. 3Shape possesses knowledge of and is aware of the ‘901 patent by virtue of, at a
  minimum, filing this Complaint and, on information and belief, had prior knowledge of the
  ‘901 patent by virtue of the prior business dealings between 3Shape and Align and other facts
  described above.

ANSWER: Denied.


                                              -19-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 20 of 63 PageID #: 3107




        52. 3Shape also has been and is now actively inducing infringement of one or more
 claims of the ‘901 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.

         53. On information and belief, 3Shape A/S alone and/or acting in concert with,
 directing and/or authorizing 3Shape US to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.
 On information and belief, 3Shape A/S induces 3Shape US to infringe.

ANSWER: Denied.

         54. On information and belief, 3Shape US alone and/or acting in concert with,
 directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.

ANSWER: Denied.

         55. 3Shape has intended, and continues to intend to induce infringement of the ‘901
 patent by others and has knowledge, with specific intent, that the inducing acts would cause
 infringement or has been willfully blind to the possibility that its inducing acts would cause the
 infringing acts. For example, 3Shape is aware that the features claimed in the ‘901 patent are
 features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are
 features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System
 software products and, therefore, that purchasers and end users will infringe the ‘901 patent by
 using the TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape
 actively induces infringement of the ‘901 patent with knowledge and the specific intent to
 encourage that infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the
 related Dental System software products and providing promotional materials, marketing
 materials, training materials, instructions, product manuals, user guides, and technical
 information (including but not limited to the demonstration video, brochure, and press release
 described in this Count of the Complaint) to others including, but not limited to, resellers,
 distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end
 users of the TRIOS, TRIOS 3, and/or the related Dental System software products. Those third
 parties directly infringe the ‘901 patent by making, using, selling, offering for sale, and/or
 importing the TRIOS, TRIOS 3, and/or the related Dental System software products.

ANSWER: Denied.

        56. 3Shape also has been and is now contributing to the infringement of one or more
 claims of the ‘901 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.




                                              -20-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 21 of 63 PageID #: 3108




         57. 3Shape has actively, knowingly, and intentionally contributed and continues to
 actively, knowingly, and intentionally contribute to the infringement of the ‘901 patent by
 having sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3,
 and/or the related Dental System software products within in the United States and/or by
 importing the TRIOS, TRIOS 3, and/or the related Dental System software products into the
 United States, with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or
 the related Dental System software products is especially made and/or especially adapted for
 use in infringement of the ‘901 patent. 3Shape has contributed to the infringement by others
 with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related
 Dental System software products is a material part of the patented invention, and with
 knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental
 System software products is not a staple article of commerce suitable for substantial non-
 infringing use, and with knowledge that others including, but not limited to, resellers,
 distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end
 users of the TRIOS, TRIOS 3, and/or the related Dental System software products, infringe
 and will continue to infringe the ‘901 patent because, due to their specific designs, the accused
 products and components thereof do not have any substantial non-infringing uses. 3Shape has
 such knowledge at least because the claimed features of the ‘901 patent are used by others
 including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental
 and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental
 System software products.

ANSWER: Denied.

         58. On information and belief, 3Shape knew or should have known of the ‘901 patent
 and has acted, and continues to act, in an egregious and wanton manner by infringing ‘901
 patent. On information and belief, 3Shape’s infringement of the ‘901 patent has been and
 continues to be willful and deliberate. The market for intraoral scanners and related dental and
 orthodontic software products is small and contains a limited number of competitors, with
 Align being a known pioneer with whom 3Shape has great familiarity. The companies have
 worked together in the past and 3Shape has had ample access to Align’s technology. Upon
 information and belief, 3Shape knowingly developed and sold its competitive knockoff
 products in an infringing manner that was known to 3Shape or was so obvious that 3Shape
 should have known about this infringement.

ANSWER: Denied.

          59. On information and belief, despite knowing that its actions constituted
 infringement of the ‘901 patent and/or despite knowing that that there was a high likelihood
 that its actions constituted infringement of the patent, 3Shape nevertheless continued its
 infringing actions, and continues to make, use and sell its infringing products.

ANSWER: Denied.

        60. 3 Shape’s acts of infringement have injured and damaged Align.

ANSWER: Denied.


                                               -21-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 22 of 63 PageID #: 3109




                COUNT THREE - INFRINGEMENT OF THE ‘448 PATENT

          61. Align incorporates by reference its allegations in Paragraphs 1-60 as if fully
  restated in this paragraph.

ANSWER: Defendants restate and reincorporate their response to paragraphs 1-60 as if fully set

forth herein.

          62. On information and belief, 3Shape has been and is now directly and/or indirectly
  infringing, literally and/or under the doctrine of equivalents, the ‘448 patent by making, using,
  selling, and/or offering for sale in the United States, and/or importing into the United States,
  products covered by one or more of the claims of the ‘448 patent, including the TRIOS and
  TRIOS 3, as well as the related Dental System software products.

ANSWER: Denied.

          63. The ‘448 patent is generally directed to determining and imaging three-
  dimensional structures. Claim 1 of the ‘448 patent recites an apparatus for imaging at least a
  portion of a patient’s dentition, the apparatus comprising: an illumination unit configured to
  transmit a parent light beam comprising a first wavelength component and a second
  wavelength component; an optical system configured to generate an illuminated region on a
  portion of a patient’s dentition, wherein the first wavelength component is focused at a first
  focal plane and the second wavelength component is focused at a second focal plane; a
  translation mechanism configured to change the position of the first focal plane and the second
  focal plane at the same time; a detector unit configured to measure intensity of returned light
  beams of the first wavelength component and the second wavelength component; and a
  processor coupled to the detector unit and configured to determine a surface topology of the
  patient’s dentition based at least in part on a first intensity of a first returned light beam of the
  first wavelength component and a second intensity of a second returned light beam of the
  second wavelength component.

ANSWER: Denied.

          64. 3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,
  infringe at least claim 1 of the ‘448 patent. For example, 3Shape’s TRIOS and TRIOS 3, used
  with the related Dental System software products, have an illumination unit configured to
  transmit a parent light beam comprising a first wavelength component and a second
  wavelength component; an optical system configured to generate an illuminated region on a
  portion of a patient’s dentition, wherein the first wavelength component is focused at a first
  focal plane and the second wavelength component is focused at a second focal plane; a
  translation mechanism configured to change the position of the first focal plane and the second
  focal plane at the same time; a detector unit configured to measure intensity of returned light
  beams of the first wavelength component and the second wavelength component; and a
  processor coupled to the detector unit and configured to determine a surface topology of the
  patient’s dentition based at least in part on a first intensity of a first returned light beam of the
  first wavelength component and a second intensity of a second returned light beam of the


                                                 -22-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 23 of 63 PageID #: 3110




 second wavelength component, as shown, for example, in the demonstration video, TRIOS
 brochure, and press release below.




(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:
http://www.3shape.eom/products/trios/intraoral-scanners#myModal) (the specific version of the
video screenshotted above may no longer be available on 3Shape’s website.).)




                                             -23-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 24 of 63 PageID #: 3111




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure (3Shape website, available at:
http://www.3shape.com/en/products/orthodontic-system/intraoral-scanner-orthodontics-software
- myModal).)




(Id.)




(Id.)




                                            -24-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 25 of 63 PageID #: 3112




(See, e.g., 3Shape TRIOS® Knowledge Center (3Shape website, available at:
https://www.3shape.com/en/news/2015/why-your-patients-love-digital-technology).)

ANSWER: Denied.

        65. 3Shape possesses knowledge of and is aware of the ‘448 patent by virtue of, at a
 minimum, filing this Complaint and, on information and belief, had prior knowledge of the
 ‘448 patent by virtue of the prior business dealings between 3Shape and Align and other facts
 described above.

ANSWER: Denied.

        66. 3Shape also has been and is now actively inducing infringement of one or more
 claims of the ‘448 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.

         67. On information and belief, 3Shape A/S alone and/or acting in concert with,
 directing and/or authorizing 3Shape US to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.
 On information and belief, 3Shape A/S induces 3Shape US to infringe.

ANSWER: Denied.

         68. On information and belief, 3Shape US alone and/or acting in concert with,
 directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.

ANSWER: Denied.

         69. 3Shape has intended, and continues to intend to induce infringement of the ‘448
 patent by others and has knowledge, with specific intent, that the inducing acts would cause
 infringement or has been willfully blind to the possibility that its inducing acts would cause the
 infringing acts. For example, 3Shape is aware that the features claimed in the ‘448 patent are
 features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are


                                               -25-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 26 of 63 PageID #: 3113




 features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System
 software products and, therefore, that purchasers and end users will infringe the ‘448 patent by
 using the TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape
 actively induces infringement of the ‘448 patent with knowledge and the specific intent to
 encourage that infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the
 related Dental System software products and providing promotional materials, marketing
 materials, training materials, instructions, product manuals, user guides, and technical
 information (including but not limited to the demonstration video, brochure, and press release
 described in this Count of the Complaint) to others including, but not limited to, resellers,
 distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end
 users of the TRIOS, TRIOS 3, and/or the related Dental System software products. Those third
 parties directly infringe the ‘448 patent by making, using, selling, offering for sale, and/or
 importing the TRIOS, TRIOS 3, and/or the related Dental System software products.

ANSWER: Denied.

        70. 3Shape also has been and is now contributing to the infringement of one or more
 claims of the ‘448 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.

         71. 3Shape has actively, knowingly, and intentionally contributed and continues to
 actively, knowingly, and intentionally contribute to the infringement of the ‘448 patent by
 having sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3,
 and/or the related Dental System software products within in the United States and/or by
 importing the TRIOS, TRIOS 3, and/or the related Dental System software products into the
 United States, with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or
 the related Dental System software products is especially made and/or especially adapted for
 use in infringement of the ‘448 patent. 3Shape has contributed to the infringement by others
 with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related
 Dental System software products is a material part of the patented invention, and with
 knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental
 System software products is not a staple article of commerce suitable for substantial non-
 infringing use, and with knowledge that others including, but not limited to, resellers,
 distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end
 users of the TRIOS, TRIOS 3, and/or the related Dental System software products, infringe
 and will continue to infringe the ‘448 patent because, due to their specific designs, the accused
 products and components thereof do not have any substantial non-infringing uses. 3Shape has
 such knowledge at least because the claimed features of the ‘448 patent are used by others
 including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental
 and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental
 System software products.

ANSWER: Denied.

        72. On information and belief, 3Shape knew or should have known of the ‘448 patent
 and has acted, and continues to act, in an egregious and wanton manner by infringing ‘448


                                               -26-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 27 of 63 PageID #: 3114




 patent. On information and belief, 3Shape’s infringement of the ‘448 patent has been and
 continues to be willful and deliberate. The market for intraoral scanners and related dental and
 orthodontic software products is small and contains a limited number of competitors, with
 Align being a known pioneer with whom 3Shape has great familiarity. The companies have
 worked together in the past and 3Shape has had ample access to Align’s technology. Upon
 information and belief, 3Shape knowingly developed and sold its competitive knockoff
 products in an infringing manner that was known to 3Shape or was so obvious that 3Shape
 should have known about this infringement.

ANSWER: Denied.

          73. On information and belief, despite knowing that its actions constituted
 infringement of the ‘448 patent and/or despite knowing that that there was a high likelihood
 that its actions constituted infringement of the patent, 3Shape nevertheless continued its
 infringing actions, and continues to make, use and sell its infringing products.

ANSWER: Denied.

         74. 3Shape’s acts of infringement have injured and damaged Align.

ANSWER: Denied.

               COUNT FOUR - INFRINGEMENT OF THE ‘447 PATENT

         75. Align incorporates by reference its allegations in Paragraphs 1-74 as if fully
 restated in this paragraph.

ANSWER: Defendants restate and reincorporate their response to paragraphs 1-74 as if fully set

forth herein

         76. On information and belief, 3Shape has been and is now directly and indirectly
 infringing, literally and/or under the doctrine of equivalents, the ‘447 patent by making, using,
 selling, and/or offering for sale in the United States, and/or importing into the United States,
 products covered by one or more of the claims of the ‘447 patent, including the TRIOS and
 TRIOS 3, as well as the related Dental System software products.

ANSWER: Denied.

         77. The ‘447 patent is generally directed to determining and imaging three-
 dimensional structures. Claim 1 of the ‘447 patent recites an apparatus for imaging at least a
 portion of a patient’s dentition, the apparatus comprising: an illumination unit configured to
 transmit a parent light beam comprising a first wavelength component and a second
 wavelength component; an illumination unit configured to transmit a parent light beam
 comprising a first wavelength component and a second wavelength component; a translation
 mechanism configured to move the position of the first focal plane and the second focal plane
 at the same time over a range of focal plane positions; a detector unit configured to measure


                                              -27-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 28 of 63 PageID #: 3115




 intensity of returned light beams of the first wavelength component and the second wavelength
 component; and a processor coupled to the detector unit and configured to determine a surface
 topology of the patient’s dentition based at least in part on a first intensity of a first returned
 light beam of the first wavelength component and a second intensity of a second returned light
 beam of the second wavelength component.

ANSWER: Denied.

         78. 3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,
 infringe at least claim 1 of the ‘447 patent. For example, 3Shape’s TRIOS and TRIOS 3, used
 with the related Dental System software products, have an illumination unit configured to
 transmit a parent light beam comprising a first wavelength component and a second
 wavelength component; an illumination unit configured to transmit a parent light beam
 comprising a first wavelength component and a second wavelength component; a translation
 mechanism configured to move the position of the first focal plane and the second focal plane
 at the same time over a range of focal plane positions; a detector unit configured to measure
 intensity of returned light beams of the first wavelength component and the second wavelength
 component; and a processor coupled to the detector unit and configured to determine a surface
 topology of the patient’s dentition based at least in part on a first intensity of a first returned
 light beam of the first wavelength component and a second intensity of a second returned light
 beam of the second wavelength component, as shown, for example, in the demonstration
 video, TRIOS brochure, and press release below.




(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:
http://www.3shape.eom/products/trios/intraoral-scanners#myModal) (the specific version of the
video screenshotted above may no longer be available on 3Shape’s website.).)




                                               -28-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 29 of 63 PageID #: 3116




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure (3Shape website, available at:
http://www.3shape.com/en/products/orthodontic-system/intraoral-scanner-orthodontics-software
- myModal).)




(Id.)




                                            -29-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 30 of 63 PageID #: 3117




(Id.)




(See, e.g., 3Shape TRIOS® Knowledge Center (3Shape website, available at:
https://www.3shape.com/en/news/2015/why-your-patients-love-digital-technology).)

ANSWER: Denied.

         79. 3Shape possesses knowledge of and is aware of the ‘447 patent by virtue of, at a
  minimum, filing this Complaint and, on information and belief, had prior knowledge of the
  ‘447 patent by virtue of the prior business dealings between 3Shape and Align and other facts
  described above.

ANSWER: Denied.

         80. 3Shape also has been and is now actively inducing infringement of one or more
  claims of the ‘447 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.




                                              -30-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 31 of 63 PageID #: 3118




         81. On information and belief, 3Shape A/S alone and/or acting in concert with,
 directing and/or authorizing 3Shape US to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.
 On information and belief, 3Shape A/S induces 3Shape US to infringe.

ANSWER: Denied.

         82. On information and belief, 3Shape US alone and/or acting in concert with,
 directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.

ANSWER: Denied.

         83. 3Shape has intended, and continues to intend to induce infringement of the ‘447
 patent by others and has knowledge, with specific intent, that the inducing acts would cause
 infringement or has been willfully blind to the possibility that its inducing acts would cause the
 infringing acts. For example, 3Shape is aware that the features claimed in the ‘447 patent are
 features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are
 features used by others that purchase TRIOS, TRIOS 3, and/or Dental System and, therefore,
 that purchasers and end users will infringe the ‘447 patent by using the TRIOS, TRIOS 3,
 and/or the related Dental System software products. 3Shape actively induces infringement of
 the ‘447 patent with knowledge and the specific intent to encourage that infringement by, inter
 alia, disseminating the TRIOS, TRIOS 3, and/or the related Dental System software products
 and providing promotional materials, marketing materials, training materials, instructions,
 product manuals, user guides, and technical information (including but not limited to the
 demonstration video, brochure, and press release described in this Count of the Complaint) to
 others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,
 dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related
 Dental System software products. Those third parties directly infringe the ‘447 patent by
 making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the
 related Dental System software products.

ANSWER: Denied.

        84. 3Shape also has been and is now contributing to the infringement of one or more
 claims of the ‘447 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.

         85. 3Shape has actively, knowingly, and intentionally contributed and continues to
 actively, knowingly, and intentionally contribute to the infringement of the ‘447 patent by
 having sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3,
 and/or the related Dental System software products within in the United States and/or by
 importing the TRIOS, TRIOS 3, and/or the related Dental System software products into the
 United States, with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or


                                               -31-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 32 of 63 PageID #: 3119




 the related Dental System software products is especially made and/or especially adapted for
 use in infringement of the ‘447 patent. 3Shape has contributed to the infringement by others
 with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related
 Dental System software products is a material part of the patented invention, and with
 knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental
 System software products is not a staple article of commerce suitable for substantial non-
 infringing use, and with knowledge that others including, but not limited to, resellers,
 distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end
 users of the TRIOS, TRIOS 3, and/or the related Dental System software products, infringe
 and will continue to infringe the ‘447 patent because, due to their specific designs, the accused
 products and components thereof do not have any substantial non-infringing uses. 3Shape has
 such knowledge at least because the claimed features of the ‘447 patent are used by others
 including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental
 and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental
 System software products.

ANSWER: Denied.

         86. On information and belief, 3Shape knew or should have known of the ‘447 patent
 and has acted, and continues to act, in an egregious and wanton manner by infringing ‘447
 patent. On information and belief, 3Shape’s infringement of the ‘447 patent has been and
 continues to be willful and deliberate. The market for intraoral scanners and related dental and
 orthodontic software products is small and contains a limited number of competitors, with
 Align being a known pioneer with whom 3Shape has great familiarity. The companies have
 worked together in the past and 3Shape has had ample access to Align’s technology. Upon
 information and belief, 3Shape knowingly developed and sold its competitive knockoff
 products in an infringing manner that was known to 3Shape or was so obvious that 3Shape
 should have known about this infringement.

ANSWER: Denied.

          87. On information and belief, despite knowing that its actions constituted
 infringement of the ‘447 patent and/or despite knowing that that there was a high likelihood
 that its actions constituted infringement of the patent, 3Shape nevertheless continued its
 infringing actions, and continues to make, use and sell its infringing products.

ANSWER: Denied.

        88. 3Shape’s acts of infringement have injured and damaged Align.

ANSWER: Denied.

                COUNT FIVE - INFRINGEMENT OF THE ‘175 PATENT

         89. Align incorporates by reference its allegations in Paragraphs 1-88 as if fully
 restated in this paragraph.



                                               -32-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 33 of 63 PageID #: 3120




ANSWER: Defendants restate and reincorporate their response to paragraphs 1-88 as if fully set

forth herein.

          90. On information and belief, 3Shape has been and is now directly and indirectly
  infringing, literally and/or under the doctrine of equivalents, the ‘175 patent by making, using,
  selling, offering for sale, and/or importing into the United States products covered by one or
  more of the claims of the ‘175 patent, including the TRIOS and TRIOS 3, as well as the related
  Dental System software products.

ANSWER: Denied.

          91. The ‘175 patent is generally directed to providing a method and system in which
  information and data available from one type of teeth imaging technique is transferred and
  used in an image obtained by another kind of teeth imaging technique. Claim 14 of the ‘175
  patent recites an image processing system comprising: a first input utility for receipt of first
  data representative of a first two-dimensional cross-sectional image of at least a first teeth
  portion; a second input utility for receipt of second data representative of a second, three-
  dimensional virtual image of teeth model of at least a second teeth portion; a module for
  defining basic landmarks in both images and for generating data representative thereof; and a
  processor associated with said first and said second input utility and with said module, for
  receiving said first and said second data and for mapping elements in one of the two images to
  the other of the two images according to the data representative of said basic landmarks.

ANSWER: Denied.

           92. 3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,
  infringe at least claim 14 of the ‘175 patent. For example, 3Shape’s TRIOS and TRIOS 3,
  used with the related Dental System software products, have a first input utility for receipt of
  first data representative of a first two-dimensional cross-sectional image of at least a first teeth
  portion; a second input utility for receipt of second data representative of a second, three-
  dimensional virtual image of teeth model of at least a second teeth portion; a module for
  defining basic landmarks in both images and for generating data representative thereof; and a
  processor associated with said first and said second input utility and with said module, for
  receiving said first and said second data and for mapping elements in one of the two images to
  the other of the two images according to the data representative of said basic landmarks, as
  shown, for example, in the marketing materials and videos below.




                                                 -33-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 34 of 63 PageID #: 3121




(See, e.g., 3Shape marketing material (3Shape website, available at:
https://www.3shape.eom/en/software/ortho-system#myModal).)




(See e.g., 3Shape marketing video (3Shape website, available at: https://www.3shape.eom/en/
software/ortho-system#myModal.)




(Id.)




                                              -34-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 35 of 63 PageID #: 3122




(Id.)




(Id.)




(Id.)




                                     -35-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 36 of 63 PageID #: 3123




(See, e.g., 3Shape marketing material (3Shape website, available at:
https://www.3shape.eom/en/software/ortho-system#myModal).)




(See, e.g., 3Shape Dental System 2014 User Manual at Chapter 2.2, available at
https://3shape.widen.net/view/pdf/owrhsyt18z/Dental-System-User-Manual-2.9.9.4-B-
EN.pdf?t.download=true&u=6xmdhr.)


                                              -36-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 37 of 63 PageID #: 3124




(See, e.g., 3Shape marketing video (3Shape YouTube channel, available at:
https://www.youtube.com/watch?v=kePJSttidLU.)




(Id.)




(Id.)

ANSWER: Denied.


                                             -37-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 38 of 63 PageID #: 3125




        93. 3Shape possesses knowledge of and is aware of the ‘175 patent by virtue of, at a
 minimum, filing this Complaint and, on information and belief, had prior knowledge of the
 ‘175 patent by virtue of the prior business dealings between 3Shape and Align and other facts
 described above.

ANSWER: Denied.

        94. 3Shape also has been and is now actively inducing infringement of one or more
 claims of the ‘175 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.

         95. On information and belief, 3Shape A/S alone and/or acting in concert with,
 directing and/or authorizing 3Shape US to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.
 On information and belief, 3Shape A/S induces 3Shape US to infringe.

ANSWER: Denied.

         96. On information and belief, 3Shape US alone and/or acting in concert with,
 directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States
 or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System
 software products, possesses an affirmative intent to actively induce infringement by others.

ANSWER: Denied.

         97. 3Shape has intended, and continues to intend to induce infringement of the ‘175
 patent by others and has knowledge, with specific intent, that the inducing acts would cause
 infringement or has been willfully blind to the possibility that its inducing acts would cause the
 infringing acts. For example, 3Shape is aware that the features claimed in the ‘175 patent are
 features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are
 features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System
 software products and, therefore, that purchasers and end users will infringe the ‘175 patent by
 using the TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape
 actively induces infringement of the ‘175 patent with knowledge and the specific intent to
 encourage that infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the
 related Dental System software products and providing promotional materials, marketing
 materials, training materials, instructions, product manuals, user guides, and technical
 information (including but not limited to the marketing materials and videos described in this
 Count of the Complaint) to others including, but not limited to, resellers, distributors,
 customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the
 TRIOS, TRIOS 3, and/or the related Dental System software products. Those third parties
 directly infringe the ‘175 patent by making, using, selling, offering for sale, and/or importing
 the TRIOS, TRIOS 3, and/or the related Dental System software products.

ANSWER: Denied.


                                               -38-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 39 of 63 PageID #: 3126




        98. 3Shape also has been and is now contributing to the infringement of one or more
 claims of the ‘175 patent, either literally or under the doctrine of equivalents.

ANSWER: Denied.

         99. 3Shape has actively, knowingly, and intentionally contributed and continues to
 actively, knowingly, and intentionally contribute to the infringement of the ‘175 patent by
 having sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3,
 and/or the related Dental System software products within in the United States and/or by
 importing the TRIOS, TRIOS 3, and/or the related Dental System software products into the
 United States, with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or
 the related Dental System software products is especially made and/or especially adapted for
 use in infringement of the ‘175 patent. 3Shape has contributed to the infringement by others
 with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related
 Dental System software products is a material part of the patented invention, and with
 knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental
 System software products is not a staple article of commerce suitable for substantial non-
 infringing use, and with knowledge that others including, but not limited to, resellers,
 distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end
 users of the TRIOS, TRIOS 3, and/or the related Dental System software products, infringe
 and will continue to infringe the ‘175 patent because, due to their specific designs, the accused
 products and components thereof do not have any substantial non-infringing uses. 3Shape has
 such knowledge at least because the claimed features of the ‘175 patent are used by others
 including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental
 and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental
 System software products.

ANSWER: Denied.

         100. On information and belief, 3Shape knew or should have known of the ‘175 patent
 and has acted, and continues to act, in an egregious and wanton manner by infringing ‘175
 patent. On information and belief, 3Shape’s infringement of the ‘175 patent has been and
 continues to be willful and deliberate. The market for intraoral scanners and related dental and
 orthodontic software products is small and contains a limited number of competitors, with
 Align being a known pioneer with whom 3Shape has great familiarity. The companies have
 worked together in the past and 3Shape has had ample access to Align’s technology. Upon
 information and belief, 3Shape knowingly developed and sold its competitive knockoff
 products in an infringing manner that was known to 3Shape or was so obvious that 3Shape
 should have known about this infringement.

ANSWER: Denied.

          101. On information and belief, despite knowing that its actions constituted
 infringement of the ‘175 patent and/or despite knowing that that there was a high likelihood
 that its actions constituted infringement of the patent, 3Shape nevertheless continued its
 infringing actions, and continues to make, use and sell its infringing products.



                                               -39-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 40 of 63 PageID #: 3127




ANSWER: Denied.

         102. 3Shape’s acts of infringement have injured and damaged Align.

ANSWER: Denied.

          103. 3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting
 from the loss of its lawful patent rights to exclude others from making, using, selling, offering
 to sell and importing the patented inventions. Upon information and belief, 3Shape will
 continue these infringing acts unless enjoined by this Court.

ANSWER: Denied.

                                    PRAYER FOR RELIEF

       Defendants deny that Plaintiff is entitled to any of the relief requested by the Complaint,

or any other remedy or relief whatsoever.

                                 AFFIRMATIVE DEFENSES

               Without any admission as to burden of proof, burden of persuasion, or the truth of

any of the allegations in Plaintiff’s Complaint, Defendants state the following affirmative

defenses. Defendants reserve the right to assert additional defenses, as warranted by the facts

learned through investigation and discovery.

                                  First Affirmative Defense
              (Invalidity and/or Unenforceability of U.S. Patent No. 7,092,107)

               One or more claims of the ’107 patent are invalid and/or unenforceable for failure

to comply with one or more of the requirements for patentability set forth in Title 35 of the U.S.

Code, including §§ 101, 102, 103, 112, and 116 and/or invalid under any other ground provided

by 35 U.S.C. § 282, and/or based on other judicially-created bases for invalidity.

                                 Second Affirmative Defense
                       (Non-Infringement of U.S. Patent No. 7,092,107)




                                               -40-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 41 of 63 PageID #: 3128




               Plaintiff has failed to aver any facts that support its allegations of infringement by

the accused products. The accused products will not infringe any valid and enforceable claim of

the ’107 patent, either literally or under the doctrine of equivalents.

                                  Third Affirmative Defense
               (Invalidity and/or Unenforceability of U.S. Patent No. 9,615,901)

               One or more claims of the ’901 patent are invalid and/or unenforceable for failure

to comply with one or more of the requirements for patentability set forth in Title 35 of the U.S.

Code, including §§ 101, 102, 103, 112, and 116 and/or invalid under any other ground provided

by 35 U.S.C. § 282, and/or based on other judicially-created bases for invalidity.

                                  Fourth Affirmative Defense
                        (Non-Infringement of U.S. Patent No. 9,615,901)

       Plaintiff has failed to aver any facts that support its allegations of infringement by the

accused products. The accused products will not infringe any valid and enforceable claim of the

’901 patent, either literally or under the doctrine of equivalents.

                                   Fifth Affirmative Defense
               (Invalidity and/or Unenforceability of U.S. Patent No. 8,638,448)

       One or more claims of the ’448 patent are invalid and/or unenforceable for failure to

comply with one or more of the requirements for patentability set forth in Title 35 of the U.S.

Code, including §§ 101, 102, 103, 112, and 116 and/or invalid under any other ground provided

by 35 U.S.C. § 282, and/or based on other judicially-created bases for invalidity.

                                   Sixth Affirmative Defense
                        (Non-Infringement of U.S. Patent No. 8,638,448)

       Plaintiff has failed to aver any facts that support its allegations of infringement by the

accused products. The accused products will not infringe any valid and enforceable claim of the

’448 patent, either literally or under the doctrine of equivalents.




                                                 -41-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 42 of 63 PageID #: 3129




                                 Seventh Affirmative Defense
               (Invalidity and/or Unenforceability of U.S. Patent No. 8,638,447)

       One or more claims of the ’447 patent are invalid and/or unenforceable for failure to

comply with one or more of the requirements for patentability set forth in Title 35 of the U.S.

Code, including §§ 101, 102, 103, 112, and 116 and/or invalid under any other ground provided

by 35 U.S.C. § 282, and/or based on other judicially-created bases for invalidity.

                                  Eighth Affirmative Defense
                        (Non-Infringement of U.S. Patent No. 8,638,447)

       Plaintiff has failed to aver any facts that support its allegations of infringement by the

accused products. The accused products will not infringe any valid and enforceable claim of the

’447 patent, either literally or under the doctrine of equivalents.

                                  Ninth Affirmative Defense
               (Invalidity and/or Unenforceability of U.S. Patent No. 6,845,175)

       One or more claims of the ’175 patent are invalid and/or unenforceable for failure to

comply with one or more of the requirements for patentability set forth in Title 35 of the U.S.

Code, including §§ 101, 102, 103, 112, and 116 and/or invalid under any other ground provided

by 35 U.S.C. § 282, and/or based on other judicially-created bases for invalidity.

                                  Tenth Affirmative Defense
                        (Non-Infringement of U.S. Patent No. 6,845,175)

       Plaintiff has failed to aver any facts that support its allegations of infringement by the

accused products. The accused products will not infringe any valid and enforceable claim of the

’175 patent, either literally or under the doctrine of equivalents.

                                   Eleventh Affirmative Defense
                                  (Prosecution History Estoppel)




                                                 -42-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 43 of 63 PageID #: 3130




        Plaintiff is estopped from arguing and have waived arguments that the claims of the ‘107,

‘901, ‘448, ‘447, and the ‘175 patents cover the products described by virtue of amendments,

positions, and arguments made to the USPTO when obtaining the asserted patents.

                                   Twelfth Affirmative Defense
                                    (Failure to State a Claim)

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                 Fourteenth Affirmative Defense
                                       (Lack of Standing)

        Plaintiff do not have standing to assert claims for patent infringement under 35 U.S.C. §

271(a), (b), and (c).

                              Fifteenth Affirmative Defense
        (Equitable Estoppel, Laches, Waiver, Acquiescence, and/or Unclean Hands)

        Plaintiff’s claims for relief are barred by the doctrines of waiver, laches, acquiescence,

unclean hands, and/or estoppel with respect to asserted claims of the ‘107, ‘901, ‘448, ‘447, and

‘175 patents because Plaintiff misled 3Shape as to its intent not to enforce these patents against

3Shape after it learned, or through reasonable diligence should have learned, of its causes of

action against 3Shape, and since such time 3Shape has expended substantial amounts of time,

money, and effort to build its business, brand and recognition of its name and products.

                                  Sixteenth Affirmative Defense
                                      (Covenant Not to Sue)

        Plaintiff has covenanted not to sue 3Shape on the asserted patents.

                                Seventeenth Affirmative Defense
                                           (License)

        Plaintiff’s claims for relief are barred with respect to asserted claims of the ‘107, ‘901,

‘448, ‘447, and ‘175 patents to the extent the accused 3Shape products are expressly or impliedly

licensed under these patents.



                                                 -43-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 44 of 63 PageID #: 3131




                                 Eighteenth Affirmative Defense
                                        (Patent Misuse)

       Plaintiff’s claims are barred, in whole or in part, by the doctrine of patent misuse.

                                 Nineteenth Affirmative Defense
                                   (Limitations on Damages)

       Plaintiff is not entitled to damages on the sale of TRIOS and TRIOS 3 scanners as

Plaintiff has represented that the patents-in-suit are applicable to software and not hardware.

                               Twentieth Affirmative Defense
                            (Additional Defenses or Counterclaims)

       Defendants reserve all defenses available under the Federal Rules of Civil Procedure and

the U.S. Patent laws and any additional defenses or counterclaims that discovery may reveal

including that Plaintiff has failed to aver any facts supporting the conclusion that they have

suffered any irreparable injury or harm under 35 U.S.C. § 283, and that Plaintiff has failed to

aver any facts supporting that this is an exceptional case and/or an award of attorney’s fees under

35 U.S.C. § 285.

       WHEREFORE, Defendants request that Plaintiff’s Complaint be dismissed with

prejudice and that Defendants be awarded the costs of this action, its attorneys’ fees, and all

other relief that this Court deems just and proper.

                                      COUNTERCLAIMS

       For their counterclaims against Counterclaim-Defendant Align Technology, Inc.

(“Counterclaim-Defendant” or “Align”), Counterclaim-Plaintiffs 3Shape A/S, 3Shape Trios A/S,

and 3Shape, Inc. (collectively “Counterclaim-Plaintiffs” or “3Shape”), state as follows:

                                            PARTIES

       1.      Counterclaim-Plaintiff 3Shape A/S (“3Shape A/S”) is a Danish corporation with

principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.



                                                -44-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 45 of 63 PageID #: 3132




         2.      Counterclaim-Plaintiff 3Shape Trios A/S (“3Shape Trios A/S”) is a Danish

corporation with principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

         3.      Counter-claim Plaintiff 3Shape Inc. (“3Shape US”) is a Delaware corporation

with a principal place of business at 10 Independence Boulevard, Suite 150, Warren, New Jersey

07059.

         4.      On information and belief, Counterclaim-Defendant Align Technology Inc.

(“Align”) is a Delaware corporation with its principal place of business in San Jose, California.

                                  JURISDICTION AND VENUE

         5.      Counterclaim-Plaintiffs’ counterclaims arise under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

         6.      This Court has original jurisdiction over the subject matter of these counterclaims

pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202.

         7.      This Court has personal jurisdiction over Counterclaim-Defendant because

Counterclaim-Defendant has availed itself of the rights and privileges of this forum by bringing

this civil action in this judicial district and because, on information and belief, Counterclaim-

Defendant conducts substantial business in, and has regular and systematic contact with, this

judicial district.

         8.      Venue for these counterclaims is proper in this judicial district pursuant to 28

U.S.C. §§ 1391(b) and (c) and 1400(b).

                                   FACTUAL BACKGROUND

         9.      3Shape is a pioneer developer of dental equipment and software for use by dental

professionals and laboratories since 2004. In particular, 3Shape Trios A/S, a sister company of

3Shape A/S, designs, develops, manufactures, and sells Trios, the first color wireless intraoral




                                                 -45-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 46 of 63 PageID #: 3133




full mouth scanner in the industry, and related software products. The Trios system can be used

for scanning, designing, and ordering of clear aligners and a number of other orthodontic

treatments or dental products.

       10.     Trios has been named the best intraoral scanner by the industry for five years in a

row. Trios was also named the most accurate intraoral scanner in an independent American

Dental Association study.

       11.     Trios has numerous operational advantages for dental professionals as well. The

most important is that Trios is an open system scanner, integrated with many different providers

of restorative products and orthodontic treatments. Dental professionals can send scans directly

from Trios to any provider that accepts STL files, the open industry standard file format. Trios’s

open system provides patients and dental professionals freedom of choice and access to an open

market for dental and orthodontic treatments.

       12.     On or about December 31, 2015, Align and 3Shape Trios A/S entered into a

contract (“the Scanner Agreement”) to promote interoperability between 3Shape’s Trios and

Trios 3 intraoral scanners and related software and technology and Align’s Invisalign clear

aligner workflows.

       13.     Align purported to terminate the Scanner Agreement in December 2017.

       14.     Align purported to close the technical interoperability between Trios and

Invisalign for new cases in the U.S. only in January of 2018.

(http://investor.aligntech.com/static-files/c58144fd-bf1f-404a-91ff-32416d39af83.)

       15.     Trios and Trios 3 users outside the U.S. can still send scans to Invisalign to this

day.




                                                -46-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 47 of 63 PageID #: 3134




       16.     The accused Trios, Trios 3, and Dental System software do not infringe any valid

claim of any Align asserted patent, including the ’107, ’901, ’448, ’447, and ’175 patents.

       17.     Each of the patents-in-suit is invalid.

                                        COUNT I
      (Declaratory Judgment of Invalidity and/or Unenforceability of the ’107 Patent)

       18.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-17

of the Counterclaims as if fully set forth herein.

       19.     3Shape is entitled to a declaration that the asserted claims of the ’107 patent are

invalid and/or unenforceable pursuant to at least 35 U.S.C. §§ 101, 102, 103, 112, and 116.

                                        COUNT II
               (Declaratory Judgment of Non-Infringement of the ’107 Patent)

       20.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-19

of the Counterclaims as if fully set forth herein.

       21.     3Shape is entitled to a declaration that it does not infringe the asserted claims of

the ‘107 patent.

                                       COUNT III
      (Declaratory Judgment of Invalidity and/or Unenforceability of the ’901 Patent)

       22.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-21

of the Counterclaims as if fully set forth herein.

       23.     3Shape is entitled to a declaration that the asserted claims of the ’901 patent are

invalid and/or unenforceable pursuant to at least 35 U.S.C. §§ 101, 102, 103, 112, and 116.

                                       COUNT IV
               (Declaratory Judgment of Non-Infringement of the ’901 Patent)

       24.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-23

of the Counterclaims as if fully set forth herein.



                                                 -47-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 48 of 63 PageID #: 3135




       25.     3Shape is entitled to a declaration that it does not infringe the asserted claims of

the ’901 patent.

                                       COUNT V
      (Declaratory Judgment of Invalidity and/or Unenforceability of the ’448 Patent)

       26.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-25

of the Counterclaims as if fully set forth herein.

       27.     3Shape is entitled to a declaration that the asserted claims of the ’264 patent are

invalid and/or unenforceable pursuant to at least 35 U.S.C. §§ 101, 102, 103, 112, and 116.

                                       COUNT VI
               (Declaratory Judgment of Non-Infringement of the ’448 Patent)

       28.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-27

of the Counterclaims as if fully set forth herein.

       29.     3Shape is entitled to a declaration that it does not infringe the asserted claims of

the ‘448 patent.

                                      COUNT VII
      (Declaratory Judgment of Invalidity and/or Unenforceability of the ’447 Patent)

       30.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-29

of the Counterclaims as if fully set forth herein.

       31.     3Shape is entitled to a declaration that the asserted claims of the ’447 patent are

invalid and/or unenforceable pursuant to at least 35 U.S.C. §§ 101, 102, 103, 112, and 116.

                                      COUNT VIII
               (Declaratory Judgment of Non-Infringement of the ’447 Patent)

       32.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-31

of the Counterclaims as if fully set forth herein.




                                                 -48-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 49 of 63 PageID #: 3136




       33.     3Shape is entitled to a declaration that it does not infringe the asserted claims of

the ‘447 patent.

                                       COUNT IX
      (Declaratory Judgment of Invalidity and/or Unenforceability of the ’175 Patent)

       34.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-33

of the Counterclaims as if fully set forth herein.

       35.     3Shape is entitled to a declaration that the asserted claims of the ’175 patent are

invalid and/or unenforceable pursuant to at least 35 U.S.C. §§ 101, 102, 103, 112, and 116.

                                        COUNT X
               (Declaratory Judgment of Non-Infringement of the ’175 Patent)

       36.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-35

of the Counterclaims as if fully set forth herein.

       37.     3Shape is entitled to a declaration that it does not infringe the asserted claims of

the ’175 patent.

                                          COUNT XIII
                                       (Unjust Enrichment)

       38.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-37

of the Counterclaims as if fully set forth herein.

       39.     3Shape conferred a benefit on Align by allowing interoperability between

3Shape’s Trios intraoral scanner and Align’s Invisalign workflow.

       40.     Align accepted and unjustly retained this benefit, and exploited this benefit to

gain access to 3Shape’s Trios and end user’s information without 3Shape’s permission.

       41.     Align has been and continues to be unjustly enriched by its wrongful conduct.

For example, Align has made wrongful use of 3Shape’s end user information and has derived an

unjust benefit from commercially exploiting this information to 3Shape’s detriment.



                                                 -49-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 50 of 63 PageID #: 3137




                                    COUNT XIV
         (Common Law Tortious Interference with Prospective Business Relations)

       42.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-41

of the Counterclaims as if fully set forth herein.

       43.     3Shape had a reasonable probability and expectancy of retaining its Trios

customers.

       44.     On information and belief, using confidential information obtained during the

Trios to Invisalign interface, Align identified Trios owners and intentionally and wrongfully

interfered with 3Shape’s business relationships by targeting and offering 3Shape’s customers

significant discounts on Align’s iTero scanner, with the intent to poach 3Shape customers.

       45.     By virtue of Align’s tortious interference, at least some Trios owners purchased

iTero, causing 3Shape both monetary and non-monetary damages.

                                           COUNT XV
                                       (Unfair Competition)

       46.     Counterclaim-Plaintiffs restate and reallege each of the foregoing paragraphs 1-45

of the Counterclaims as if set forth fully herein.

       47.     3Shape had a reasonable probability and expectancy of retaining its Trios

customers.

       48.     On information and belief, using confidential information obtained during the

Trios to Invisalign interface, Align identified Trios owners and intentionally and wrongfully

interfered with 3Shape’s business relationships by targeting and offering 3Shape’s customers

significant discounts on Align’s iTero scanner with the intent to poach 3Shape customers.

       49.     By virtue of Align’s tortious interference, at least some Trios owners purchased

iTero, causing 3Shape both monetary and non-monetary damages.




                                                 -50-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 51 of 63 PageID #: 3138
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 52 of 63 PageID #: 3139
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 53 of 63 PageID #: 3140
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 54 of 63 PageID #: 3141
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 55 of 63 PageID #: 3142




           73.       In response, Ms. Kruger emailed Sumit Mehta and Raghavan NR, third party

Align market research vendors, on September 29, 2017 asking them to

             (Id.)

           74.       Ms. Krueger also copied Align employee Corey Holmes, and stated



                                (Id.)

           75.       On October 2, 2017, Mr. Holmes responded

                                                                                         (Id.)

           76.       Mr. Holmes’s email included an attachment titled

             (Id.)

           77.       On information and belief, Align used a Trios scan file to identify at least one

party listed in the attachment to Mr. Holmes email titled

(See id.)

           78.       On October 9, 2017, Mr. Rasovsky emailed Align employees, stating



                                                                                     . (Ex. O)

           79.       On October 10, 2017, Mr. Rasovsky emailed Eric Rosenberg, an Align employee,

stating:                                                                                         (Id.)

           80.       On December 1, 2017, Align’s Senior Vice President and Managing Director of

iTero as of November 2019, Yuval Shaked, emailed Mr. Pascaud, asking

                                                                                      (Ex. E.)

           81.       Mr. Pascaud responded on December 2, 2017, stating, in part,

                                                                            (Id.)




                                                     -55-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 56 of 63 PageID #: 3143




           82.   Mr. Shaked responded on December 3, 2017, asking

                                            (Id.)

           83.   On December 3, 2017, Mr. Pascaud stated

(Id.)

           84.   On December 5, 2017, Align’s Senior Director of Global Product Management

for iTero, Mr. Rasovsky, attached a presentation entitled “3Shape assessment” to an email to

Lance Johnson, who was Align’s Director of Marketing – Competition as of November 2019.

(Ex. F.)

           85.   That “3Shape assessment” includes a slide entitled

           which includes                                                                     (Ex.

G.)

           86.   On December 18, 2017, Align purported to terminate the Scanner Agreement

pursuant to Section 2.2. (Exs. H, I.)

           87.   In emails to at least two Invisalign providers, Align provided offers relating to

Align’s iTero Element Scanner. (Exs. J, K.)

           88.   On December 18, 2017, Align emailed                     , whom Align identified as

an

(Ex. J.)

           89.   On information and belief, Align used a Trios scan file to identify            as an

                                                                                                 (Ex.

J.)




                                                    -56-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 57 of 63 PageID #: 3144
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 58 of 63 PageID #: 3145
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 59 of 63 PageID #: 3146
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 60 of 63 PageID #: 3147




        109.   Align’s breach of the Scanner Agreement has caused damage to Counterclaim-

Plaintiffs.

        110.   In the 1090 Investigation, 3Shape’s Vice President of Global Sales and Customer

Care, Christoffer Melchior, testified

                                                              (Exs. M, N.)

        111.   Mr. Melchior further testified that 3Shape

                                                    (Exs. M, N.)

        112.   On information and belief, Align’s breach of the Scanner Agreement caused

3Shape to lose sales that it would have made but for Align’s breach.

        113.   On information and belief, Align’s breach of the Scanner Agreement also caused

3Shape to suffer reputational harm and loss of goodwill.

        114.   3Shape is entitled to recover from Align the damages resulting from that breach,

including, but not limited to, lost profits and loss of competitive advantage.

                                    PRAYER FOR RELIEF

        WHEREFORE, Counterclaim-Plaintiffs respectfully request that this Court enter a

judgment in their favor and against Counterclaim-Defendant as follows:

               A.    Dismissing the Complaint with prejudice and entering judgment for
               Counterclaim-Plaintiffs;

               B.     Declaring that the claims of the ’107 patent are invalid, unenforceable,
               and/or not infringed;

               C.     Declaring that the claims of the ’901 patent are invalid, unenforceable,
               and/or not infringed;

               D.     Declaring that the claims of the ’448 patent are invalid, unenforceable,
               and/or not infringed;

               E.     Declaring that the claims of the ’447 patent are invalid, unenforceable,
               and/or not infringed;



                                                -60-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 61 of 63 PageID #: 3148




            F.     Declaring that the claims of the ’175 patent are invalid, unenforceable
            and/or not infringed;

            G.     Finding tortious interference with prospective business relations, unjust
            enrichment, and unfair competition by Counterclaim-Defendant;

            H.      Awarding the Counterclaim-Plaintiffs the damages to which they are
            entitled by virtue of Counterclaim-Defendant’s tortious interference with
            prospective business relations, unjust enrichment, and other unfair competition;

            I.     Finding Counterclaim-Defendants breached the Scanner Agreement;

            J.    Awarding Counterclaim-Plaintiffs damages resulting from Counterclaim-
            Defendant’s breach of the Scanner Agreement;

            K.    Ordering an accounting of any monetary or other benefits received by
            Counterclaim-Defendant as a result of its breach of the Scanner Agreement;

            L.      Permanently enjoining Counterclaim-Defendant’s tortious interference
            with prospective business relations, unjust enrichment, unfair competition, and
            further breach of the Scanner Agreement;

            M.      Awarding Counterclaim-Plaintiffs the punitive damages to which they are
            entitled for Counterclaim-Defendants’ conduct, including at least Counterclaim-
            Defendants’ tortious interference with prospective business relations and unfair
            competition.

            N.     Awarding Counterclaim-Plaintiffs their reasonable attorney’s fees, costs
            and expenses incurred in this action; and

            O.     Awarding any such other and further relief as this Court may deem proper,
            including, but not limited to, any enhanced damages for any of the
            aforementioned counterclaims.




                                            -61-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 62 of 63 PageID #: 3149




DATED: August 28, 2020                     Respectfully submitted,


OF COUNSEL:                                /s/ James H.S. Levine
Goutam Patnaik (pro hac vice)              Joanna J. Cline (DE Bar No. 5873)
David J. Shaw (pro hac vice)               James H.S. Levine (DE Bar No. 5355)
Kimberly Coghill (pro hac vice)            TROUTMAN PEPPER HAMILTON
TROUTMAN PEPPER HAMILTON                   SANDERS LLP
SANDERS LLP                                Hercules Plaza
2000 K Street, N.W., Suite 600             1313 North Market Street
Washington, D.C. 20006-1865                Suite 5100
Tel: 202.220.1200                          Wilmington, DE 19899-1709
Fax: 202.220.1465                          Tel: 302.777.6500
                                           Fax: 302.421.8390
William Belanger (pro hac vice)            Email: james.levine@troutman.com
TROUTMAN PEPPER HAMILTON
SANDERS LLP                                Counsel for Defendants 3Shape A/S and
125 High Street, 19th Floor High Street    3Shape, Inc.
Tower
Boston, Massachusetts 02110-2736
Tel: 617.204.5100
Fax: 617.204.5150

Email:
3Shape_1648_Pepper@Troutman.com




                                          -62-
Case 1:17-cv-01648-LPS Document 98 Filed 09/02/20 Page 63 of 63 PageID #: 3150




                                CERTIFICATE OF SERVICE

              I hereby certify that, on August 28, 2020, the foregoing Answer and Affirmative

Defenses of Defendants 3Shape A/S and 3Shape, Inc. and CounterClaims of Counterclaim

Plaintiffs 3Shape A/S, 3Shape Trios A/S, and 3Shape Inc. to Align Technology Inc.’s First

Amended Complaint was electronically filed with the Clerk of Court using CM/ECF, which will

send notification of such filing to all counsel of record who are registered with the CM/ECF

system.


                                               /s/ James H. S. Levine
                                               James H. S. Levine (Del. Bar No. 5355)
